Title: From John Adams to Thomas Jefferson, 12 July 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy July 12. 1813

I forgot in my last to remark, a very trifling Inaccuracy in yours of June 27th. The Letter intercepted in Hichbournes Trunk which was reported to glance at Mr Dickenson, was not in 1776. It was in the month of June 1775. Had it been June 1776, the English would not have printed it. The Nation had then too maturely reflected, on the necessity of Independence, and was too ripe and too hot for a Proclamation of it. Neither Mr Dickenson, nor any of his Friends would have dared to express the Smallest resentment of it, out of their own gloomy circles. The Penns the Allens the Chews and the Willings, in other Words the Proprietary Gentlemen of Pensilvania, I mean those of them who had not ran away to the English, would have been Silent. The Quakers instead of producing my Letters and reading and recording them in their General Meeting, and holding me up to the detestation of their whole Society as the most odious of Men aiming, or at least having in contemplation the Possibility of Independence in any case whatsoever,: would have concealed and dissimulated their hypocritical cant. The Pembertons, (even Israel,) the Drinkers, the Shoemakers and all the rest would have been Silent. The Spirit would not have moved one of them, to open his Lips.
In June 1776, my Friends would not have put on, long faces and lamented my imprudence. None of them would have wondered as Some of them did in 1775, that a Man of Forty Years of Age, and of considerable Experience in business, and in life Should have been guilty of Such an Indiscretion. Others would not have Said “it was a premature declaration of Independence, and Joseph Reed Soon afterwards private Secretary of General Washington, and After that Governor of Pennsilvania, would not have Said to me, as he did, “I look upon the Interception and publication of that Letter, as an Act of the Providence of God, to excite the Attention of the people to their real Situation, and to Shew them, what they must come to.”
You Say “it has been hoped, I would leave such explanations as would place every Saddle on its right Horse, and replace on the Shoulders of others, the burthens they Shifted on yours.”
Hoped! by whom? They know not what they hope? I have already “replaced on the Shoulders of Franklin, burthens he Shifted on mine. Shall I “replace on the Shoulders of Washington the burthens that a bastard Bratt of a Scotch Pedlar, placed on his Shoulders, and he Shifted on mine.?
How many Gauntletts, am I destined to run? How many Martyrdoms must I Suffer?
Be they more or less, I have enjoyed a happy Life, and I would not exchange Life Character or Fortune with any of them.
There are few Men now living if any who know more of me than you do. Yet you know but little of the Life I have led; the hazards I have run, or the “light Afflictions for a moment” I have endured.
I will conclude this grave Solemn Letter, with a merry Story: but as true as it is diverting.
In my Youth I was acquainted, with one of our New England Nobility, Representative, Counsellor, Colonel, Judge, John Chandler of Worcester, of whom I could tell you, twenty, humerous and instructive Anecdotes. He was a good, tho a rapid and free Character. He had great Influence in our Legislature, Upon Some Occasion there was a complaint against him As a Justice of the Peace, in the County of Worcester. He arrived in Boston and the Counsell Sent for them him, and interrogated him and threatened him. When he came down from the Counsell Chamber, one of his Brother Representatives asked him, “What can the matter be?” “God damn them” Said Chandler, “they talk of uncreating their Creator.”
If you do not understand this, and wish an explanation You Shall have it.
Not to Say too much at once.
John Adams